Citation Nr: 1608918	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-07 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 2003 to November 2007.   

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

The most probative evidence of record is against a finding that the Veteran has a knee disability causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disabilities, claimed as patellofemoral syndrome, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in June 2012. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes medical records and the statements of the Veteran in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran contends that he sought treatment a few months after separation from service and that he again sought treatment from his private medical provider in approximately 2014; however, he has not provided clinical records, more pertinent information for VA to obtain records, and/or authorization for VA to obtain records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A VA examination and opinion were obtained in 2012.  The Board finds that the examination was adequate and that an adequate opinion has been obtained.  The opinion is predicated on a review of the claims file and an examination of the Veteran.  
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Analysis
 
The Veteran contends that he has bilateral knee disabilities due to service duties, to include standing/climbing towers/poles.  The Board finds that the most probative evidence of record does not support a current disability causally related to, or aggravated by, service.

The Veteran's service treatment records (STRs) include a December 15, 2003 Temporary Duty Restriction form which reflects that the Veteran may not march, run, walk more than one mile, jump, run his two mile evaluation, do PC formations, walk the PC course, or run at his own pace and distance.  At that time, he was diagnosed with shin pain on the right.  The report is negative for complaints of the knees.

A November 2007 Post deployment Health Assessment record reflects that the Veteran denied having swollen, stiff, or painful joints at that time or development during deployment. 

A March 26, 2007 clinical record reflects knee complaints.  It was noted that the Veteran sought treatment for a complaint of "clicking sensation in right knee (New)."  The Veteran reported right knee pain for three years.  The Veteran reported that he took Tylenol as needed and every time he ran, his right knee hurt.  The history of the condition was noted as follows:

Joint pain in both knees in the patellofemoral region. Accompanied by a popping sound.  Worse while running.  Started gradually.  Is increased by kneeling. By ascending stairs.  No right knee joint pain.  No right knee joint swelling.  Able to straighten the right knee.  The right knee did not suddenly 'lock up'.  The right knee did not suddenly buckle.  Additional history of present illness. [Patient] states currently no knee pain at appt. but [only] occurs [sic] with running, climbing stair, and kneeling.

Upon examination, there was no swelling, induration of the knee, edema, or erythema of the knee.  The anterior aspects, anteromedial, and medial aspects of both knees were not tender on palpation.  The anterior tibial tubercle, anterolateral aspects, lateral aspects, and posterior aspects of both knee were not tender on palpation.  In addition, the patellofemoral regions of both knees were not tender on palpation.

There was also no tenderness on palpation with swelling in the suprapatellar region of both knees.  The patellar tendons of both knee were not tender on palpation.  There was no muscle spasm of the knee.  Pain was not elicited by motion of both knee.  There was no subluxation, no anterior drawer sign, a negative McMurray test, and a negative Apley's distraction test.  

The March 2007 report notes that the both knees did not show full range of motion, but then also notes that both active motion and passive motion of both knees were normal and that there was no pain on motion.  The report further notes that tenderness on palpation not lateral to the joint line of both knees and no tenderness on palpation at the joint line of both knees.  

The March 26, 2007 examiner, a physician's assistant, assessed the Veteran with bilateral patellofemoral syndrome.  

An April 2007 Physical Profile Serial Report (AF Form 422) reflects that the Veteran was on a profile for a right arm condition.  He was medically cleared for a 1. 5 mile run, walking cycling, swimming, self-paced running, elliptical training, calisthenics, and lower body strengthening and weight training.  He was not restricted from running/jogging, or prolonged standing. 

A May 24, 2007 record reflects that the Veteran was seen for a separation physical.  He reported no pain at that time.  

The Veteran separated from service in November 2007.  More than four years later, in December 2011, he filed a claim for service connection for "knee problems/pain" and reported that spending hours standing on the pole working on the towers (satellite, radio, transmission, etc.) was the cause.  The Veteran's DD Form 214 reflects that his primary specialty in service was as a communication cable and antenna systems journeyman.

A September 2012 VA examination report reflects that the Veteran had flexion to 130 degrees with no objective evidence of pain.  He had normal extension with no objective evidence of pain for the right knee.  For the left knee he had flexion to 130 degrees with no objective evidence of pain, and to 135 degrees after repetitive use.  He had normal extension with no objective evidence of pain.

The 2012 VA examiner, a physician, considered that the Veteran's range of motion was slightly less than normal 140 degrees of flexion, but found that this slight decrease did not cause functional loss and/or functional impairment of the knee and lower leg and/or impact his ability to work.  Upon examination, the Veteran had no tenderness or pain to palpation for the joint line or soft tissues of either knee.  He had normal muscle strength on both flexion and extension bilaterally.  He also had normal stability on all testing.  There was no evidence of patellar subluxation/ dislocation.  Upon x-ray, there was no degenerative or traumatic arthritis documented.  The examiner found that the Veteran's less than "normal" degrees of flexion were not a disability.

The 2012 examiner found that there was no evidence of a current knee disability; thus, it was less likely as not that the Veteran had a knee disability caused by, or aggravated by, service.  The Board notes that the examiner considered the lay evidence of a current disability (e.g. the Veteran's statements as to bilateral knee pain), but found no clinical evidence or probative evidence to support a diagnosis. 

The Board acknowledges that a physician's assistant diagnosed the Veteran with a disability in service based on the Veteran's complaints.  However, the Veteran has not been diagnosed with a disability after service, which is the pertinent period of time for his claim.  To the contrary, the 2012 physician (who has more medical training than a physician's assistant) found that the Veteran did not have a knee disability.  While the Veteran may experience pain at times, he has not been found to have an underlying malady or condition.

Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As a service connection claim requires, at a minimum, medical evidence of a current disability, the veteran's claim for service connection for a right hip disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the Veteran is competent to report symptoms such as pain and a clicking sound; however, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of joints, age, trauma, and normal wear and tear.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Veteran testified that he has had painful knees since he got out of service and had a knee brace from service.  However, the Board notes that the Veteran's knee pain in service was in March 2007, and by May 2007, he reported no pain.   In addition, it was until approximately four years after he separated from service that he filed a claim for service connection for a knee disability.  During that time, he had no diagnosis of a knee disability.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran contends that he heard "arthritis" mentioned as possible diagnosis; however,  the x-ray evidence, which is more probative than the Veteran's recollections of what he was possibly informed by a doctor, does not support a finding of arthritis.

The Board acknowledges the contentions of the Veteran's representative and the Veteran that he has had chronicity of symptoms since service.  However, he does not have a diagnosed disability.  Any statement of pain and/or popping/clicking since service is not sufficient to warrant service connection without an underlying disability.  Moreover, patellofemoral syndrome is not a disability listed in 38 C.F.R. § 3.309, which is given presumption service connection if it manifests to a certain degree within a year of separation from service.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for bilateral patellofemoral syndrome is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


